      Case 2:18-cv-01128-GJF-KRS Document 229 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

                                Plaintiff,

v.                                                           No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

                                Defendant.

                             AMENDED SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ request to extend the remaining

pretrial deadlines in light of the Court’s recent rulings on Defendant’s Motion to Compel, (Doc.

204), and Plaintiff’s Motion to Quash, (Doc. 212). Having discussed the parties’ request at a

status conference held August 31, 2021, the Court extends the remaining pretrial deadlines as

follows:

       (a) Termination of discovery:           November 1, 2021;

       (b) Motions relating to discovery:      November 19, 2021;

       (c) All other motions:                  November 29, 2021;

       (d) Pretrial order:      Plaintiff to Defendant by:   December 20, 2021;

                                Defendant to Court by:       January 3, 2022.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
